Exhibit 10.3



    
COMMUNITYONE BANCORP
2012 INCENTIVE PLAN


FORM OF RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (the “Agreement”) is effective as of
_____________ between CommunityOne Bancorp, a North Carolina corporation (the
“Company”), and ___________________ (the “Participant”).
WHEREAS, the Company has established the 2012 Incentive Plan (the “Plan”),
pursuant to which the Company may, from time to time, make grants of Restricted
Stock to eligible employees and other individuals providing services to the
Company or an Affiliate, including CommunityOne Bank, N.A. (as defined in the
Plan); and
WHEREAS, in consideration for the Participant’s service to the Company and/or an
Affiliate, on October 1, 2014 (the “Grant Date”), the Company granted to the
Participant Restricted Stock pursuant to the terms and conditions of the Plan
and this Agreement;
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:
1.Grant of Restricted Stock. Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company granted to the Participant
_______________ (____) Shares of time vesting Restricted Stock (“Time RSAs”) and
____________(__) Shares of performance vesting Restricted Stock (“Performance
RSAs” and together with the Time RSAs, the “Award” or the “Restricted Stock”).


2.Vesting. The Award shall vest according to the vesting schedule below. Vesting
on any such date is subject to the Participant’s continued service with the
Company or an Affiliate through such date. If the application of the vesting
schedule would result in the Participant vesting in a fraction of a share, such
fractional share shall be rounded down to the next whole share.


(a)Time RSA Vesting. One-third of the Time RSAs shall vest on the first
anniversary of the Grant Date, the second one-third of the Time RSAs shall vest
on the second anniversary of the Grant Date, and the final one-third of the Time
RSAs shall vest on the third anniversary of the Grant Date.


(b)Performance RSA Vesting. One half of the Performance RSAs shall vest on the
first date prior to the seventh anniversary of the Grant Date that the closing
price per share of CommunityOne Bancorp common stock achieves an average of
$22.00 over a ten consecutive trading day period, and one half of the
Performance RSAs shall vest on the first date prior to the seventh anniversary
of the Grant Date that the closing price per share of CommunityOne Bancorp
common stock achieves an average of $24.00 over a ten consecutive trading day
period. Any performance RSAs that have not become vested prior to the seventh
anniversary of the Grant Date shall be immediately forfeited on the seventh
anniversary of the Grant Date.


3.Termination of Service. Except as provided below, if the Participant incurs a
termination of service, all shares of Restricted Stock not vested at the time of
such termination shall be immediately and automatically forfeited by the
Participant upon such termination of service.



1

--------------------------------------------------------------------------------

Exhibit 10.3



(a)Death, Disability, or Retirement. In the event of the Participant’s death,
Disability, or Retirement (as such terms are defined below) the following
provisions shall apply: (i) if such death or Disability (but for sake of
clarity, not Retirement) occurs within the twelve-month period prior to the
first anniversary of the Grant Date, the Participant shall become immediately
vested in one-third of the Award; (ii) if such death, Disability, or Retirement
occurs within the twelve-month period prior to the second anniversary of the
Grant Date, the Participant shall become immediately vested in two-thirds of the
Award; or (iii) if such death, Disability, or Retirement occurs within the
twelve-month period prior to the third anniversary of the Grant Date or anytime
thereafter, the Participant shall become immediately vested in the full Award.


(b)Termination Without Cause or For Good Reason. In the event that the Company
terminates the Participant’s service without Cause or the Participant terminates
service for Good Reason (as such terms are defined below), any portion of the
Participant’s Award that is unvested shall become immediately vested.


(c)Termination for Cause. Notwithstanding anything herein to the contrary, in
the event that the Participant’s service is terminated for Cause, all shares of
Restricted Stock not vested at the time of such termination shall be immediately
and automatically forfeited by the Participant upon such termination of service.


(d)Change of Control. In the event of a Change in Control, any portion of the
Participant’s Award that is unvested shall become immediately vested upon such
Change in Control.


(e)Definitions.


(i)Cause. Cause shall mean the termination of the Participant on account of
(A) the Participant’s incompetence or dishonesty in his performance of,
deliberate neglect of, willful malfeasance or misconduct in connection with the
performance of, or continued failure to substantially perform, duties reasonably
assigned to the Participant by the Company Board of Directors or any Affiliate
Board of Directors which are in the interests of the Company or the Affiliate
and consistent with the Participant’s obligations hereunder; (B) the
Participant’s material breach of this Agreement or any material written Company
policy; (C) the Participant’s willful violation of any law, rule, or regulation
(other than traffic violations or similar offenses) or final cease‑and‑desist
order; or (D) an act or acts on Participant’s part constituting (x) a felony or
(y) a misdemeanor involving (a) fraud, moral turpitude, dishonesty, breach of
trust or fiduciary duties, organized crime or racketeering; (b) a violation of
securities or commodities laws or regulations; (c) a violation of depository
institution laws or regulations; (d) a violation of housing authority laws or
regulations; or (e) a violation of the rules, regulations, codes of conduct or
ethics of a self‑regulatory trade or professional organization.


(ii)Change in Control. “Change in Control” means, and shall be deemed to have
occurred, if:


(A)any Person, other than (i) any employee benefit plans of the Company, the
Bank, or any of their affiliates or (ii) the Recapitalization Investors, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, which  Rules shall apply for purposes of this clause (A) whether
or not the Company is subject to the Exchange Act), directly or indirectly, of
Company securities representing twenty-five percent (25%) or more of the
combined voting power of the Company’s then outstanding securities (“Voting
Power”) if, at such time, the Voting Power represented by Company

2

--------------------------------------------------------------------------------

Exhibit 10.3



securities beneficially owned by such Person exceeds the Voting Power
represented by the Company securities beneficially owned by either of the
Recapitalization Investors;


(B)the Company consummates a merger, consolidation, share exchange, division or
other reorganization or transaction of the Company (a “Fundamental 
Transaction”) with any other corporation, other than a Fundamental Transaction
that  results in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least sixty
percent (60%) of the combined Voting Power immediately after such Fundamental
Transaction of (i)the Company’s outstanding  securities, (ii)the surviving
entity’s outstanding securities, or (iii)in the case of a division, the
outstanding securities of each entity resulting from the division;


(C)the shareholders of the Company approve a plan of complete liquidation or
winding up of the Company;


(D)the consummation of a sale or disposition (in one transaction or a series of
transactions) of all or substantially all of the Company’s assets; or


(E)during any period of twenty-four (24) consecutive months, individuals who at
the beginning of such period constituted the Company Board (including for this
purpose any new director whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least two thirds (2/3) of
the Company Board members then still in office who were directors at the
beginning of such period or whose appointment, election or nomination was
previously so approved or recommended) cease for any reason to constitute at
least a majority of the Company Board.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.  “Person”
means the term “person” within the meaning of Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d)(3) and 14(d) thereof.
“Recapitalization Investors” means the Carlyle Investor (including its
affiliates) and the Oak Hill Investor (including its affiliates).


(iii)Disability. Disability means that either (i) the Participant is deemed
disabled for purposes of any group or individual long‑term disability policy
paid for by the Company or its Affiliate that covers the Participant, or (ii) in
the good faith judgment of the Company’s Board of Directors, the Participant is
substantially unable to perform the Participant’s duties under this Agreement
for more than ninety days, whether or not consecutive, in any twelve‑month
period, by reason of a physical or mental illness or injury.


(iv)Good Reason. Good Reason means, unless the Participant shall have consented
in writing thereto, (i) a material diminution in the Participant’s duties and
responsibilities or authority, or any material adverse change in the
Participant’s base compensation; (ii) a relocation of the Participant’s primary
work location more than thirty miles from Asheboro, North Carolina (provided
that the relocation of the Participant’s primary work location to Charlotte,
North Carolina or a location within thirty miles of Charlotte, North Carolina
shall not constitute “Good Reason”); or (iii) any material breach of this
Agreement by the Company; provided that the Participant shall have delivered
written notice to the Company, within ninety days of the initial existence of
the circumstances giving rise to Good Reason, of the Participant’s intention to
terminate his employment for Good Reason, which notice specifies in reasonable
detail the circumstances claimed to give rise to the Participant’s right to
terminate his employment for Good Reason and the Company shall not have cured
such circumstances within thirty days following the Company’s receipt of such
notice. If, following such thirty day period, the Company has not cured such
circumstances and Participant decides

3

--------------------------------------------------------------------------------

Exhibit 10.3



to proceed with the termination of his employment for Good Reason, such a
termination will be effective by providing the Company with a Notice of
Termination.


(v)Retirement. Retirement means termination of employment after the Participant
attains age 65, other than a termination of the Participant’s employment for
Cause.


4.Restrictions on Transferability. The Participant may not sell, assign, convey,
pledge, exchange, hypothecate, alienate or otherwise dispose of or transfer the
Restricted Stock in any manner to the extent it remains unvested. No assignment,
pledge or transfer of the Restricted Stock, or of the rights represented
thereby, whether voluntary or involuntary, by operation of law or otherwise,
shall be effective; but immediately upon any such attempt to assign, pledge or
otherwise transfer the Restricted Stock, the Restricted Stock shall be
forfeited.


5.Forfeiture Procedures. In the event of any forfeiture of the Restricted Stock,
such forfeiture shall be automatic and without further act or deed by the
Company or the Participant. Notwithstanding the foregoing, if requested by the
Company (or its agent), the Participant shall execute such documents (including,
without limitation, a power of attorney in favor of the Company) and take such
other action deemed necessary or desirable by the Company to evidence such
forfeiture.


6.Tax Matters. The Participant shall pay or make provision for payment to the
Company or its Affiliate, as applicable, through payroll or other withholding
(which withholding the Participant hereby authorizes) or other means acceptable
to the Company or its Affiliate and permissible under the Plan, the amount
necessary to satisfy any federal, state or local withholding requirements
applicable to any taxable event arising in connection with the Restricted Stock.
The determination of the withholding amounts due in such event shall be made by
the Company, and shall be binding upon the Participant. The Company shall not be
required to deliver such Shares unless the Participant has made acceptable
arrangements to satisfy any such withholding requirements. Nothing in this
Section shall be construed to impose on the Company a duty to withhold where
applicable law does not require such withholding.


THE PARTICIPANT ACKNOWLEDGES THAT THE PARTICIPANT IS RESPONSIBLE FOR, AND IS
ADVISED TO CONSULT WITH THE PARTICIPANT’S OWN TAX ADVISORS REGARDING, THE TAX
CONSEQUENCES TO THE PARTICIPANT THAT MAY ARISE IN CONNECTION WITH THE RESTRICTED
STOCK, INCLUDING THE DECISION TO MAKE AND TIMELY FILE, AND THE CONSEQUENCES OF,
ANY ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED. THE PARTICIPANT ALSO SHALL TIMELY DELIVER A COPY OF ANY SUCH SECTION
83(b) FILING TO THE COMPANY.
7.Rights as Shareholder. Notwithstanding the foregoing vesting and transfer
restrictions that apply to the Restricted Stock, but subject to the terms of
this Agreement and the Plan, the Participant generally shall otherwise have the
beneficial ownership of the Restricted Stock and shall be entitled to exercise
the rights and privileges of a shareholder with respect to the Restricted Stock,
including the right to vote such shares and the right to receive dividends (if
any) paid with respect to such shares; provided, however, that (a) any dividend
payments will be made no later than the end of the calendar year in which the
dividends are paid to shareholders of the Shares or, if later, the fifteenth day
of the third month following the date the dividends are paid to shareholders of
the Shares; and (b) with respect to any Shares that arise from any dividends
with respect to the Restricted Stock or from adjustments under Section 9, the
Participant shall have the same rights and privileges, and shall be subject to
the same restrictions, that apply to the Restricted Stock under this Agreement
and the Plan.

4

--------------------------------------------------------------------------------

Exhibit 10.3





8.Book-Entry Form. The shares of Restricted Stock generally shall be evidenced
in book-entry or similar form and maintained by or on behalf of the Company in
such form. In such case, no stock certificates shall be issued and the
applicable restrictions will be noted in the records of the Company and its
transfer agent. Notwithstanding the foregoing, in the discretion of the Company,
a certificate or certificates representing the Restricted Stock may be
registered in the name of the Participant and held in escrow or other custody by
or on behalf of the Company. In either case, each certificate or book-entry
record may bear such legends as the Company deems appropriate to reflect the
applicable terms and conditions upon the Restricted Stock.


9.Adjustments. The Restricted Stock granted pursuant to this Agreement shall be
adjusted as provided in the Plan in the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation or other change in corporate capitalization affecting the Shares.
The existence of the Restricted Stock shall not affect in any way the authority
of the Company and its shareholders to exercise their corporate rights and
powers, including, but not by way of limitation, the right of the Company to
authorize any adjustment, reclassification, reorganization, or other change in
its capital or business structure, any merger or consolidation of the Company,
the dissolution or liquidation of the Company, the issuance of securities with
preference ahead of or affecting the Shares, or any sale or transfer of all or
any part of its business or assets.


10.Securities Laws. Notwithstanding any provision herein to the contrary or in
the Plan, the Company shall be under no obligation to issue any Shares to the
Participant pursuant to this Agreement unless and until the Company has
determined that such issuance is either exempt from registration, or is
registered, under the Securities Act of 1933, as amended, and is either exempt
from registration and qualification, or is registered or qualified, as
applicable, under all applicable state securities or “blue sky” laws. Nothing in
this Agreement shall be construed to obligate the Company at any time to file or
maintain a registration statement under the Securities Act of 1933, as amended,
or to effect similar compliance under any applicable state laws with respect to
the Shares that may be issued pursuant to this Agreement. The Company may
require that the Participant make such representations and agreements and
furnish such information as the Company deems appropriate to assure compliance
with applicable legal and regulatory requirements.


11.Resolution of Disputes; Interpretation. Any question of interpretation,
dispute or disagreement that arises under, or as a result of, this Agreement
shall be determined by the Committee in its absolute and uncontrolled
discretion, and any such determination or other interpretation by the Committee
pursuant to this Agreement shall be final, binding and conclusive on all parties
affected thereby.


12.Miscellaneous.


(a)Binding on Successors and Representatives. Subject to the transfer
restrictions applicable to the Participant hereunder and other conditions
hereof, this Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company and the Participant’s heirs, executors,
administrators, personal representatives, and assigns; and the parties agree,
for themselves and their successors, representatives and assigns, to execute any
instrument which may be necessary legally to effect the terms and conditions of
this Agreement.


(b)No Employment Rights. Nothing contained in this Agreement shall confer upon
the Participant any right to continue in the employ or service of the Company or
any Affiliate nor interfere with or limit in any way the right of the Company or
an Affiliate to terminate the Participant’s employment by,

5

--------------------------------------------------------------------------------

Exhibit 10.3



or performance of services for, the Company or Affiliate at any time; such
provisions being addressed in the separate employment agreement entered into
between the Company and the Participant.
(c)Entire Agreement. This Agreement together with the Plan constitute the entire
agreement of the parties with respect to the Restricted Stock and supersede any
previous agreement, whether written or oral, with respect thereto. This
Agreement has been entered into in compliance with the terms of the Plan;
wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.


(d)Amendment. Except as otherwise provided below or in the Plan, neither this
Agreement nor any of the terms and conditions herein set forth may be altered or
amended orally, and any such alteration or amendment shall be effective only
when reduced to writing and signed by each of the parties hereto. The Company or
the Committee may, without obtaining the Participant’s written consent, amend
this Agreement in any respect either deems necessary or advisable to comply with
Section 409A of the Code and applicable regulations and guidance thereunder
and/or to prevent this Agreement from being subject to Section 409A of the Code.


(e)Construction and Definitions. Any reference herein to the singular or plural
shall be construed as plural or singular whenever the context requires.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in the Plan.


(f)Notices. All notices, requests and amendments under this Agreement shall be
in writing, and notices shall be deemed to have been given (i) if delivered by
hand, when so delivered, (ii) if sent by overnight express service, one (1)
business day after delivery to such service, or (iii) if mailed by certified or
registered mail, return receipt requested, three (3) days after delivery to the
post office:


(A)if to the Company, at the following address:


CommunityOne Bancorp
1017 E. Morehead Street, Suite 200
Charlotte, North Carolina 28204
Attn: Chief Human Resources Officer


or at such other address as the Company shall designate by notice.
(B)if to the Participant, to the Participant’s address appearing in the
Company’s records, or at such other address as the Participant shall designate
by notice.


(g)Governing Law. Except to the extent preempted by Federal law, this Agreement
shall be construed and determined in accordance with the laws of the State of
North Carolina, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of North Carolina or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of North Carolina. The parties hereby submit to the
jurisdiction of the state and Federal courts encompassing the then current
location of the Company’s principal headquarters for the resolution of any
disputes, claims, or proceedings arising under this Agreement.


(h)Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and the
Committee may elect in its discretion to

6

--------------------------------------------------------------------------------

Exhibit 10.3



construe such invalid or unenforceable provision in a manner which conforms to
applicable law or as if such provision was omitted.
(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year written below.
CommunityOne Bancorp
 
PARTICIPANT:
 
By:
 
 
 
(SEAL)
Title:
 
 
Date:
 
 
Date:
 
 
 
 
 








7